Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 7, 1978, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although the prosecutor committed error when he questioned the defendant about a prior weapons conviction which the court had suppressed on the Sandoval motion, such error did not deprive defendant of a fair trial and should be considered harmless in view of the overwhelming proof of guilt (see People v Crimmins, 36 NY2d 230). We have considered the defendant’s other contentions and find them to be without merit. Damiani, J. P., O’Connor, Lazer and Margett, JJ., concur.